gale ~0’\ ,UZ,OZ,O'»!

August 16, 2015

ABEL AEUSTA, CLERK
TEXAS EUURT DF`ERIMINA[`APPEALS
'P;Ut BDX 12308 Eapitol Station
Austin, Texas 78711

IN RE: ISAIAS [UJAN PALACIUS, writ No;s MR-BZ,BGE-UT,UZQUZ & oh

TU THE HUN. ABEL ACUSTA, ELERK:

within the past year the Eourt of criminal Appeals has reoeived,
filed and summarily Dismissed»without review my proper and valid
filings of my Art. 11107`writs of Habeas Dorpusy some of which were
supplements to the original but still issued their own numbers. At
this time Ir®nmdmeto be informed of which of the Justices performed
this action as l have seen another inmate here in the system who was
so apprised when it was reguested; The white card Notioe gives no
indication.

This information is-necessary otherwise I would not be bothering
you for this information;:`l thank,you for your attention to this

~matter and await your reply. :
Respectfully reguested,

/S/